Citation Nr: 0838131	
Decision Date: 11/05/08    Archive Date: 11/18/08

DOCKET NO.  05-36 806A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Weather new and material evidence has been received to reopen 
a claim of entitlement to service connection for residuals of 
a low back injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1970 to May 
1972.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a July 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois (RO) which denied service connection for a 
low back condition because evidence submitted was not new and 
material.  


FINDINGS OF FACT

1.  In an unappealed October 1995 Board decision, the RO 
denied service connection for residuals of a low back injury.
 
2.  Evidence received since the October 1995 Board decision 
does not relate to an unestablished fact necessary to 
substantiate the claim for service connection for residuals 
of a low back injury.


CONCLUSIONS OF LAW

1.  The October 1995 Board decision which denied service 
connection for residuals of a low back injury is final.  38 
U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1103 (2008).

2.  The evidence received subsequent to the October 1995 
Board decision is not new and material; the claim for service 
connection for residuals of a low back injury is not 
reopened.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108 (West 
2002); 38 C.F.R. §§ 3.156(a), 3.303, 3.307, 3.309, 3.317, 
20.1105 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000 (VCAA)

The Board finds that VA has met all statutory and regulatory 
VCAA notice and duty to assist requirements.  See 38 U.S.C.A. 
§§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159 (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
An April 2005 letter informed the veteran of the evidence 
necessary to substantiate his claim, evidence VA would 
reasonably seek to obtain, and information and evidence for 
which the veteran was responsible.  

The VCAA notice requirements apply to all five elements of a 
service connection claim, including the degree of disability 
and the effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  In the present appeal, 
VA did not provide the veteran with VCAA notice of the type 
of specific evidence necessary to establish a disability 
rating or effective date prior to the initial rating 
decision.  However, as the Board concludes below that the 
preponderance of the evidence is against the veteran's claim, 
any questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2008).  With respect to new 
and material evidence claims, VA must notify a claimant of 
the evidence and information that is necessary to (1) reopen 
a claim, and (2) establish entitlement to the underlying 
claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1) 
(2008); Kent v. Nicholson, 20 Vet. App. 1 (2006).  Thus, VCAA 
notice must include an explanation of the meaning of both 
"new" and "material" evidence, and must describe the 
particular type of evidence necessary to substantiate any 
service connection elements found to be insufficiently shown 
at the time of the prior final denial.  

The April 2005 VCAA notice letter provided the veteran with 
an explanation of the meaning of both "new" and "material" 
evidence; however, VA did not provide notice of the 
particular type of evidence needed to substantiate elements 
found to be insufficiently shown at the time of the previous 
denial of service connection. Despite any such notice 
deficiency, the Board finds that the presumption of prejudice 
on VA's part has been rebutted in this case by the following: 
(1) based on the communications sent to the veteran over the 
course of this appeal, the veteran clearly has actual 
knowledge of the evidence he is required to submit in this 
case; and (2) based on the veteran's contentions as well as 
the communications provided to the veteran by the VA, it is 
reasonable to expect that the veteran understands what was 
needed to prevail.  See Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007). 

Communications provided to the veteran and the veteran's 
contentions in support of his claim establish that he has 
actual knowledge of the evidence he is required to submit in 
this case.  The veteran's claim was previously denied by the 
RO January 1984 and August 1989, and was denied by the Board 
in October 1995 because new and material evidence had not 
been submitted.  Each of those decisions informed the veteran 
that his claim was denied because a low back condition was 
not shown in service and there was no competent evidence 
tending to show that a current lumbar disorder was related to 
service.  An October 2005 statement of the case informed the 
veteran that evidence submitted in support of his current 
claim did not include evidence that his low back disability 
began in military service or was caused by some event or 
experience in service.  In a February 2008 statement from the 
veteran's representative, he noted that a statement of the 
case continued the denial stating that service connection was 
not warranted because the evidence continued to show that the 
veteran's condition was not incurred in or aggravated by 
military service.  It was the veteran's contention that his 
disability was coincidental with service.  Based on these 
communications cited above, it is reasonable to expect that 
the veteran understands what was needed to prevail in this 
case.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).  There is no indication that any notice deficiency 
reasonably affects the outcome of this case.  Thus, the Board 
finds that any failure is harmless error.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
No. 05-7157 (Fed. Cir. Apr. 5, 2006). 

The veteran's service treatment records, VA and private 
treatment reports, and various lay statements have been 
associated with the claims file.  VA has provided the veteran 
with every opportunity to submit evidence and arguments in 
support of his claim, and to respond to VA notices.  Upon the 
veteran's request, the record was held open for 30 days after 
the August 2008 Board hearing so that he could submit 
additional medical evidence.  However, no additional evidence 
has been submitted.  Thus, the Board will decide the claim 
based on the evidence of record.  The veteran and his 
representative have not made the Board aware of any 
additional evidence that needs to be obtained prior to 
appellate review.  The Board finds that all relevant evidence 
necessary for an equitable disposition of the veteran's 
appeal has been obtained.  The record is complete and the 
case is ready for review.

B.  Law 

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2008).  Service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d) (2008).  
In addition, certain chronic diseases, including arthritis, 
may be presumed to have been incurred or aggravated during 
service if they become disabling to a compensable degree 
within one year of separation from active duty. 38 U.S.C.A. 
§§ 1101, 1112 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.307, 
3.309 (2008).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury. Hickson v. West, 12 Vet. App. 247, 253 (1999).  

The veteran's claim for service connection for residuals of a 
back injury was previously denied in April 1979, January 
1984, and August 1989 rating decisions, and was denied most 
recently in an October 1995 Board decision.  The Board is 
required to determine whether new and material evidence has 
been presented before it can reopen a claim and readjudicate 
service connection or other issues on the merits.  See 
Barnett v. Brown, 83 F.3d 1380, 1383-1384 (Fed. Cir. 1996).  

If new and material evidence is presented or secured with 
respect to a finally adjudicated claim, VA shall reopen and 
review the claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2008).  New evidence means existing evidence not 
previously submitted to agency decisionmakers.  38 C.F.R. § 
3.156(a) (2008).  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  Id.  New and material evidence can 
be neither cumulative nor redundant of the evidence of record 
at the time of the last prior final denial of the claim 
sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  Id. 

Evidence is presumed to be credible for the purpose of 
determining whether the case should be reopened; once the 
case is reopened, the presumption as to the credibility no 
longer applies.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  The evidence must be both new and material; if the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 
(1999).  If the Board determines that the evidence submitted 
is new and material, it must reopen the case and evaluate the 
appellant's claim in light of all the evidence.  Justus v. 
Principi, 3 Vet. App. at 512.

C.  Analysis

The last final unappealed decision was in October 1995.  In 
that decision, the Board found that the veteran had not 
submitted new and material evidence to reopen the previously 
denied claim.  Medical evidence submitted at that time showed 
that the veteran had sustained a post-service automobile 
accident in August 1985, and showed that the veteran had a 
December 1992 diagnosis of arthritis of the dorsal and lumbar 
spine.  Medical evidence did not show that arthritis began in 
or was caused by military service.  Thus, the Board finds 
that new and material evidence in the present case must 
establish that residuals of a low back disability were 
incurred in service; or must establish a nexus between a 
currently diagnosed back disability and service.  

Evidence received subsequent to the October 1995 Board 
decision in relation to the veteran's claim includes: (1) lay 
statements dated in December 1992; (2) a lay statement from 
the veteran's neighbor; (3) the veteran's own statement; (4) 
December 1992 VA x-rays; (5) August 1995 VA treatment 
reports; and (6) an August 2008 Board hearing transcript.  
December 1992 lay statements and December 1992 VA x-rays are 
not new; these documents were previously of record.  Lay 
statements from the veteran and his neighbor, August 1995 VA 
treatment reports, and a Board hearing transcript are new in 
that this evidence has not previously been submitted.  The 
Board finds, however, that the new evidence submitted is not 
material.

In a statement signed in January 2004, the veteran reported 
being seen by a VA orthopedist in 1995.  The veteran reported 
that he was injured in service, and reported that was told to 
go to the VA medical center when he returned to the United 
States.  In a statement signed in October 1994, the veteran's 
neighbor stated that the veteran had been complaining about 
back trouble for the last few years, and stated that he had 
visited the veteran in his home several times during his 
illness.  

August 1995 VA treatment reports show that the veteran had 
chronic low back pain.  The veteran reported having chronic 
low back pain since 1972.   

Lay statements from the veteran and his neighbor and August 
1995 VA treatment reports are new; however, they are not 
material.  Medical evidence of record at the time of the 
October 1995 denial already established the presence of a 
current low back disability.  The veteran's reports of an in-
service back injury and reports of low back pain since 
service are duplicative of statements previously of record.  
The veteran previously described an in-service back injury 
with resulting back pain during his May 1990 RO hearing.  
Therefore, the Board finds that the veteran's reports are not 
material.

During an August 2008 Board hearing, the veteran reported 
receiving current treatment for his back through a private 
physician.  He indicated that he would try to obtain those 
records; however, no additional evidence has been submitted.  
The veteran reported that he received treatment from the VA 
medical center shortly after service in 1973.  The veteran 
stated that he was diagnosed with a slipped disc around 1983.  
The veteran reported receiving post-service treatment from 
other private physicians who were reported to be now 
deceased.  He described having back problems after his 
separation from service, and stated that he was assigned to 
lighter duties at work.  

The veteran's August 2008 Board hearing transcript does not 
provide material evidence in this case.  Although the veteran 
identified current treatment for his back, as noted above, 
medical evidence of record at the time of the October 1995 
Board decision already established the presence of a current 
low back disability.  The veteran reported receiving 
treatment from VA shortly after service in 1973.  These 
records were already identified in conjunction with an 
original claim 1979 for service connection; these medical 
records were found to be unavailable at that time.  Although 
the veteran reported a 1983 diagnosis of a slipped disc; he 
did not identify any records to be obtained.  The veteran's 
complaints of post-service back problems are duplicative of 
lay statements and testimony previously of record.  In light 
of the foregoing, the Board finds that the veteran's 
testimony is not material.

As noted above, new and material evidence in this case must 
establish that residuals of a back injury were incurred in 
service; or must establish a nexus between a current back 
disability and service.  New evidence received since the 
October 1995 Board decision does not show that residuals of a 
low back injury were incurred in service, and does not 
establish a nexus between a current back disability and 
service.  Thus, new evidence submitted in this case is not 
material.  See 38 C.F.R. § 3.156(a) (2008). 


D. Conclusion

The preponderance of the evidence is against finding that the 
veteran has submitted "new and material evidence" sufficient 
to reopen a claim of entitlement to service connection for 
residuals of a low back injury.  In making this 
determination, the Board has considered the provisions of 38 
U.S.C.A. § 5107(b) regarding benefit of the doubt, but there 
is not such a state of equipoise of positive and negative 
evidence to otherwise grant the veteran's claim.


ORDER

The application to reopen a claim of entitlement to service 
connection for residuals of a low back injury is denied.



____________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


